Citation Nr: 1824509	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for carotid artery disease, to include as due to herbicide agent exposure.  

2.  Entitlement to service connection for bilateral upper and lower extremity neuropathy, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in April 2012 and September 2013 rating decisions, the RO indicated that new and material evidence was required to reopen the Veteran's service connection claim for bilateral upper and lower extremity neuropathy as it was previously adjudicated in a December 2011 rating decision.  Nevertheless, the Board finds that the Veteran submitted a timely notice of disagreement in February 2012.  As such, the December 2011 rating decision is still on appeal and not final.  Therefore, new and material evidence is not required to proceed with the adjudication of this claim.  

In an October 2014 correspondence, the Veteran withdrew his request for a Board hearing.  

The issue of entitlement to bilateral lower extremity peripheral vascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral upper and lower extremity neuropathy is related to active duty service, to include as secondary to his service-connected diabetes.  

2.  Throughout the period on appeal, the Veteran does not have a diagnosis of carotid artery disease for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral upper and lower extremity neuropathy, to include as secondary to service-connected diabetes, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).

2.  The criteria for entitlement to service connection for carotid artery disease have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for bilateral upper and lower extremity neuropathy and carotid artery disease, which he asserts are related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Upper and Lower Extremity Neuropathy

Based on the evidence of record, the Board determines that service connection is warranted for the Veteran's bilateral upper and lower extremity neuropathy which is related to his service-connected diabetes.  Here, the post-service evidence, in conjunction with the Veteran's credible statements, reflects that he had symptoms of neuropathy that increased in severity at the time he was diagnosed with diabetes.  Further, in June 2012, July 2014, and March 2015 opinions, the Veteran's treating physician for his diabetes opined that his neuropathy, diagnosed as "diabetic neuropathy," was related to his diabetes based on electromyography (EMG) testing.

The Board also notes that while the Veteran was provided with VA examinations for diabetes in August 2013 and May 2015, the examiners specifically declined to provide an etiological opinion with respect to his neuropathy.  

Therefore, in resolving all doubt in the Veteran's favor, the weight of the medical evidence is at least in equipoise that the Veteran's bilateral upper and lower extremity neuropathy is related to active duty.  As such, service-connection for bilateral upper and lower extremity neuropathy is warranted.   

Carotid Artery Disease

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for carotid artery disease should be denied.  

As a preliminary matter, the Board determines that aside from his service-connected coronary artery disease and coronary artery bypass graft, the Veteran does not have a diagnosis of a heart disorder at any point during the period on appeal for purposes of VA compensation.  Specifically, in order to clarify the nature of the Veteran's heart symptoms, the Veteran underwent a VA examination in July 2016.  After a thorough physical evaluation and detailed review of the record, the examiner determined that the Veteran only had a diagnosis of coronary artery disease and coronary artery bypass graft.  Further, the Veteran did not have any symptoms related to any other heart disorder such as congestive heart failure, pericardial adhesions, infections, arrhythmias, heart valve conditions, or myocardial infarctions.  

In arriving at this conclusion, the Board acknowledges that the Veteran's treatment records, including an April 2016 letter from the Veteran's private medical provider, indicate that the Veteran has a diagnosis of carotid artery disease.  However, greater probative value is placed on the conclusions of the VA examiners' determination that a diagnosis for this disorder is not warranted, as the VA examiner's opinions were based on more extensive testing and a review of the records, and provided a more detailed account of the Veteran's cardiac symptomatology.  

Alternatively, the Board notes that carotid artery disease is a condition in which the carotid arteries become narrowed or blocked, and as a result, it is similar to coronary artery disease.  Moreover, the Board observes that both conditions are rated under the same diagnostic criteria.  See 38 C.F.R. § 4.114, Diagnostic Codes 7005 and 7017.  As such, the assignment of two separate ratings for the same "disability" or the same "manifestations" under various diagnoses is not allowed.  38 C.F.R. § 4.14.  Specifically, a Veteran may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  Here, the medical evidence, including the April 2016 letter from the Veteran's private medical provider, does not identify any symptoms separate and apart from the Veteran's service-connected coronary artery disease, or additional impairment to the Veteran's earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board has also considered the statements made by the Veteran regarding a diagnosis of carotid artery disease.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his heart disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's heart disorder is found to lack competency.

As such, the preponderance of the evidence is against a finding that the Veteran has carotid artery disease and/or a separate compensable disability at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both him and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral upper and lower extremity neuropathy, to include as secondary to service-connected diabetes, is granted.  

Service connection for carotid artery disease, is denied.  


REMAND

The Veteran has submitted claims seeking service connection for bilateral lower extremity peripheral vascular disease, which he asserts is related to toxic herbicide agent exposure.  

The Board notes that while exposure to toxic herbicides is conceded, peripheral vascular disease is not enumerated in among the diseases listed in 38 C.F.R. § 3.309(e) for presumptive service connection.  See Note 3 (The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease).  Nevertheless, the Veteran may still establish service connection for this disability as due to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Here, in an April 2016 opinion, the Veteran's treating physician indicated that there may be a relationship between the Veteran's peripheral vascular disease and active service, to include exposure to toxic herbicides.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the opinion is sufficient to warrant a VA examination to determine the etiology of his vascular disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Kansas City, Missouri, since August 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his peripheral vascular disease, to include as secondary to toxic herbicide exposure.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that his peripheral vascular disease had its onset in, or is otherwise etiologically related to, his active service, to include as due to toxic herbicide exposure.  The examiner should presume that the Veteran was exposed to herbicide agents in Vietnam, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  The examiner must also consider the Veteran's and other lay statements regarding these disorders.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for peripheral vascular disease, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


